Section 1465-90 GC. as amended in the 109th O. .L., provided that in cases of appeal from the Industrial Commission, the Industrial Commission should file with its answer a certified copy of its record of matters pertaining to the case so appealed. This section further provided that the case then should be tried upon the evidence contained in such record, and no-other evidence.
In this case", the Hamilton Common Pleas allowed witnesses for Ernest Hilhorst on appeal to introduce, in addition to the evidence contained in the Industrial Commission’s record, the evidence of other witnesses in violation of the terms of Sect. 1465-90 GC. The Court of Appeals held that the provisions above quoted were not enforcible, and .certified the-case as a conflict case to the Supreme Court. The question as to whether'this provision of the statute is valid and enforcible is the only question presented.